Citation Nr: 0530471	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  98-06 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals involving the left arm and hand, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an effective date earlier than January 4, 
1995, for the award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from May 29 to July 9, 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from two RO decisions.  In August 1997, the RO increased the 
evaluation for post operative residuals involving the left 
arm and hand from 40 percent to 60 percent effective January 
29, 1995.  The veteran appealed this decision seeking a 
higher rating.  In May 1998, the RO granted a TDIU rating 
effective January 29, 1995.  In June 1998, a rating action 
was issued which changed the effective date for the grant of 
the TDIU rating to January 4, 1995.  The veteran seeks an 
earlier effective date of July 5, 1990, for his TDIU rating.

This case was before the Board in August 2000.  The Board 
denied the veteran's claims, and he appealed to United States 
Court of Appeals for Veterans Claims (Court).  During this 
time period, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  As the veteran's claims were not considered in the 
context of this new legislation, the Court vacated the 
Board's August 2000 decision and remanded the case for such 
consideration.

In September 2003, the Board remanded the case to the RO for 
further compliance with the notice and duty to assist 
requirements established by the VCAA.  The requested 
development was completed, and upon return of the case the 
Board again denied the veteran's claims in a September 2004 
decision.  The veteran again appealed the Board's decision to 
the Court, and in an April 2005 order, the Court remanded the 
case for compliance with the instruction in a joint motion.

In May 2000, the veteran presented testimony before the Board 
at a Travel Board hearing.  The Board notes that the Board 
member who conducted the hearing is no longer employed by the 
Board.  In May 2005, the Board sent the veteran's 
representative a letter informing him that because of this 
situation the veteran had the right to another hearing if 
desired.  No response to the letter has been received.

The claim for a rating higher than 60 percent for post 
operative residuals involving the left arm and hand is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Since July 5, 1990, the veteran has been unable to secure 
or follow substantially gainful employment by virtue of his 
service-connected disabilities.  

2.  In April 1991 the veteran submitted a claim for TDIU 
benefits which is still pending.


CONCLUSION OF LAW

The criteria for an earlier effective date of July 5, 1990, 
for the grant of a TDIU rating have been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.400, 4.3, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - The VCAA

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of entitlement to an effective date 
earlier than January 4, 1995, for the grant of a TDIU rating, 
the Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding with 
this issue given the favorable nature of the Board's decision 
in granting the July 5, 1990 earlier effective date sought by 
the veteran for his TDIU rating.

II.  Earlier effective date for TDIU rating

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

The veteran contends that a claim he filed in April 1991 in 
which he contended that he was 100 percent disabled 
constituted a claim for a total rating based on 
unemployability which is still pending and that an effective 
date of July 5, 1990, the date on which he received injuries 
due to a fall from a hospital bed, is warranted for the grant 
of his TDIU rating.  In January 1998, he filed a formal claim 
for TDIU benefits (VA Form 21-8940).  This claim was granted 
by a rating action issued in May 1998.  In June 1998, the 
effective date of the award of this benefit was changed to 
January 4, 1995.

VA regulations provide that a TDIU rating may be assigned 
when service-connected disabilities prevent gainful 
employment.  Ordinarily, for consideration of a TDIU rating, 
a veteran must meet certain schedular percentage 
requirements.  Specifically, if there is only one service-
connected disability, it must be ratable at 60 percent or 
more; if there are two or more service-connected 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable,  (2) 
Disabilities resulting from common etiology or a single 
accident,  (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric,  (4) Multiple injuries incurred in 
action, or  (5) Multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16(a).

Effective as of July 5, 1990, service connection was 
established for postoperative left carpal tunnel syndrome 
rated 10 percent disabling, and for pain disorder rated 50 
percent disabling.  The combined rating effective from July 
5, 1990, for the service-connected disabilities was 60 
percent.  Both disabilities resulted from common etiology or 
a single accident.

The veteran's service-connected disabilities are currently 
rated as post operative residuals involving the left arm and 
hand, rated at 40 percent from April 1, 1993, and at 60 
percent from January 4, 1995, and pain disorder associated 
with both psychological factors and post-surgical procedures, 
rated at 50 percent from July 5, 1990.  The combined 
evaluation for these service-connected disabilities is 70 
percent from April 1, 1993, and 80 percent from January 4, 
1995.  See 38 C.F.R. § 4.25 (2005).

In VAOPGCPREC 12-2001, VA General Counsel held that once a 
veteran:  (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Thus, the 
Board finds that the veteran's April 1991 claim in which he 
contended that he was 100 percent disabled constituted a TDIU 
claim.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  The RO has never adjudicated this claim.

As noted above, the veteran filed a formal claim for TDIU 
benefits, VA Form 21-8940, in January 1998.  However, there 
is nothing in the record to indicate that the RO provided the 
veteran with this form.  Under the Court's caselaw, if an 
informal claim is filed and VA fails to send the claimant a 
formal application, then the informal claim remains open.  
See, e.g., Westberry v. West, 12 Vet. App. 510, 512-13 
(1999); Landicho v. Brown, 7 Vet. App. 42, 50 (1994).  Hence, 
the Board finds that the April 1991 claim for TDIU benefits 
is still pending.  38 C.F.R. §§ 3.155(a), 3.160.  

The Board notes that the evidence of record contains 
statements from multiple medical providers opining that the 
veteran has been totally disabled since the July 1990 injury.  
For example, in February 2000 and again in December 2000, Dr. 
Mack A. Thomas wrote that he had been treating the veteran 
for over 15 years and in his opinion the veteran has been 100 
percent disabled since July 5, 1990, when he fell out of a VA 
bed and developed complex regional pain syndrome of the left 
upper extremity.  An April 2004 letter from Dr. Sanjay 
Sharma, who had also been treating the veteran for over 15 
years, states that the veteran has been 100 percent disabled 
since 1990 when he developed complex regional pain syndrome 
of the left upper extremity.

Upon consideration of the requirements for a TDIU rating set 
forth above, the Board finds that an earlier effective date 
of July 5, 1990, is warranted for the veteran's TDIU rating.  
The Board finds that the schedular requirements for a TDIU 
rating were met on July 5, 1990, in that the veteran had a 60 
percent combined rating on this date for disabilities 
resulting from a common etiology or a single accident.  
Additionally, multiple medical providers have indicated that 
the veteran was totally disabled as of this date.  
Furthermore, the Board finds that an effective date of July 
5, 1990, is appropriate under the criteria for effective 
dates in 38 C.F.R. § 3.400(o)(2) set forth above, as the 
veteran filed an April 1991 claim for a TDIU rating, within 
the one year period following the date on which he became 
totally disabled.

Thus, with application of the benefit-of-the-doubt rule, 38 
U.S.C.A. § 5107(b), the Board finds that service-connected 
disabilities prevented gainful employment as of July 5, 1990, 
and thus an earlier effective date as of this date for the 
veteran's TDIU rating is warranted.


ORDER

An earlier effective date of July 5, 1990, for the veteran's 
TDIU rating is granted.


REMAND

The remaining issue on appeal is entitlement to a rating 
higher than 60 percent for post operative residuals involving 
the left arm and hand.

With regard to this issue, the Board notes that the Court 
suggested that the veteran's left arm and hand were both 
disabled, while the rating assigned to the veteran seemed to 
contemplate only disability of the hand.  VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Upon review of the claims file, the Board notes that the most 
recent VA examination given to the veteran which addressed 
his left upper extremity was in 1997.  When available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  Prior to further adjudication of the 
claim, a current VA examination should be given to the 
veteran to ascertain the current severity of his left upper 
extremity disability.  Any updated outpatient treatment 
records should also be obtained.

Accordingly, the case is remanded for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment for his 
post operative residuals involving the 
left arm and hand during and since 2004.  
Obtain copies of the related medical 
records which are not already associated 
with the claims file.

2.  The veteran should be afforded a VA 
examination or examinations, as 
necessary, to determine the current 
nature, extent, and severity of his 
service-connected post operative 
residuals involving the left arm and 
hand, to include all disabilities 
associated with the left upper extremity.  
The claims folder should be made 
available to the examiner(s) for review 
in conjunction with the examination(s), 
and the examiner(s) should acknowledge 
such review in the examination report.  
All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  
The examiner(s) should elicit a history 
from the veteran as to the extent and 
severity of his left arm and hand 
disability or disabilities.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


